                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

KATHLEEN RIZZO,

             Plaintiff,

v.                                               Case No: 2:20-cv-390-SPC-MRM

GLADES GOLF & COUNTRY
CLUB, INC., MAYOR
CONSTRUCTION OF NAPLES,
CORP. and COASTAL
PAINTING OF SOUTH
FLORIDA, LLC,

              Defendants.
                                          /

                                        ORDER1

       This matter comes before the Court on Plaintiff Kathleen Rizzo’s notice

of acceptance of Defendant Mayor Construction of Naples, Corp.’s Offer of

Judgment dated February 1, 2021. (Doc. 40). Federal Rule of Civil Procedure

68(a) provides that “within 14 days after being served, the opposing party

serves written notice accepting the offer, either party may then file the offer

and notice of acceptance, plus proof of service. The clerk must then enter

judgment.”



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
         Rizzo accepted an offer of judgment from Mayor Construction.2 Because

Rizzo properly accepted the Offer, judgment must be entered.

         Accordingly, it is now

         ORDERED:

         1. The Clerk of Court is DIRECTED to enter judgment as stipulated in

             Defendant Mayor Construction of Naples, Corp.’s Offer of Judgment.

             (Doc. 56-1).

         2. This order does not affect the other deadlines. The case remains

             ongoing.

         DONE and ORDERED in Fort Myers, Florida on May 12, 2021.




Copies: All Parties of Record




2   Mayor Construction filed the offer on May 11, 2021. (Doc. 56-1).




                                                2
